           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANS AS
                   JONESBORO DIVISIO N

RONNIE NIXON                                                  PLAINTIFF

v.                        No. 3:19-cv-203-DPM
KEVIN MOULDER, Sheriff; and
SUSAN COX, Nurse,
Poinsett County Jail                                      DEFEND ANTS

                                ORDER
     1. The Court withdraw s the reference.

     2. Nixon hasn't paid the $400 filing and administra tive fees in this
case. And he can't proceed in forma pauperis because he is a three-
striker. Before filing this lawsuit, he'd had at least three cases dismissed
for failing to state a claim. E.g., Nixon v. Mills, No. 3:10-cv-12-BSM;
Nixon v. Cox, No. 3:17-cv-122-BRW; Nixon v. Hitt, No. 3:17-cv-138-JM.
And Nixon hasn't filed an amended complaint showing that he's in
imminent danger of serious physical injury. NQ 2 at 3; 28 U.S.C. §
1915(g). Indeed, he's no longer being housed at the Poinsett County
Jail. NQ 4. His complaint will therefore be dismissed without prejudice.
If Nixon wants to pursue this case, then he must pay the $400 filing and
administra tive fees and file a motion to reopen by 25 October 2019. An
in forma pauperis appeal from this Order and accompan ying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
So Ordered.

                              f
              D.P. Marshall Jr.
              United States District Judge
